Title: To Thomas Jefferson from John Graham, 24 February 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Dept of State 24th Feby. 1808.
                  
                  J Graham has the Honor to inclose to the President some Papers which were transmitted to this office by the Secretary of the Senate and to ask whether they are be filed here. He at the same time begs to know whether the President will authorise him to give any answer to the Memorial of the House of Forbes & Co. which he had the Honor presenting some time ago.
               